Exhibit 10.60

WAIVER AGREEMENT

            This Waiver Agreement is entered into as of December 17, 2004 (the
"Effective Date") by and among KFx Inc., a Delaware corporation (the "Company"),
and Theodore Venners, the Chairman of the Board and Chief Executive Officer of
the Company ("Venners").

            WHEREAS,a predecessor of the Company and Edward Koppleman,
individually, as trustee of the Riverfront Trust, a Revocable Trust dated
December 31, 1980, as trustee of F.H. Prince Trust, a Revocable Trust dated
September 5, 1979, and as General Partner of KGM Associates, a California
Limited Partnership (collectively, "Koppelman"), are parties to that certain
Royalty Agreement dated December 29, 1992, as amended (the "Royalty Agreement")
pursuant to which the Company agreed, among other things, to pay royalties to
Koppelman in an amount equal to 25% of the license fee and royalty payments
received by the Company under certain license arrangements; 

            WHEREAS,capitalized terms used herein and not otherwise defined
shall have the meanings ascribed to them in the Royalty Agreement;

            WHEREAS,the Company may pursue certain business transactions
involving the licensing of its technology for purposes of K-Fuel Production;

            WHEREAS,such K-Fuel Production is expected to result in royalty
payments payable to Koppelman's estate pursuant to the Royalty Agreement (the
"Royalty Payments");

            WHEREAS,prior to his death, Koppelman bequeathed his rights to 50%
of all Royalty Payments to Venners; and

            WHEREAS, Venners is a large shareholder in and CEO of the Company
and wishes to waive his rights with respect to such Royalty Payments to address
any actual or apparent conflict of interest that may arise between him and the
Company.

            NOW, THEREFORE, for good and valid consideration, the receipt and
adequacy of which are hereby acknowledged, Venners hereby waives all of his
right, title and interest to any portion of the Royalty Payments payable to
Koppelman's estate now or at any time in the future to the extent such Royalty
Payments become payable as a result of the payments to the Company, K-Fuel LLC.,
a Delaware limited liability company ("K-Fuel LLC") or any affiliated entities,
pursuant to the K-Fuel Technology License Agreement dated as of December 17,
2004, between K-Fuel LLC and Cook Inlet Coal LLC, a Delaware limited liability
company.  The above referenced waived Royalty Payments are referred to below as
the "Waived Payments."

            In furtherance of the purpose of the foregoing waiver, Venners
agrees to use his best efforts to cause Koppelman's estate to agree to the terms
of this Waiver Agreement, and to confirm in writing a reduction in the amount of
Royalty Payments otherwise payable to  Koppelman's estate by the Company in the
amount of the Waived Payments.  Regardless of the foregoing, Venners will prompt
transfer to the Company any Waived Payments he receives without any further
consideration. 

-1-

--------------------------------------------------------------------------------

            This Waiver Agreement and the rights and obligations hereunder shall
apply to, bind and inure to the benefit of the parties hereto and their
respective heirs, executors, administrators, legal representatives, transferees,
successors-in-interest and assigns.

            This Waiver Agreement may be executed in one or more original or
facsimile counterparts, each of which shall be deemed an original and all of
which together shall constitute one and the same instrument.



[SIGNATURE PAGE FOLLOWS]













-2-

--------------------------------------------------------------------------------

            IN WITNESS WHEREOF, the Company and Venners have executed this
Waiver Agreement as of the date first above written. 

Company:

KFx INC.

By: /s/ C. Scott Hobbs                         
       C. Scott Hobbs
       President and COO





Venners:



 /s/ Theodore Venners                         
THEODORE VENNERS













[SIGNATURE PAGE TO WAIVER AGREEMENT]

-3-